ASSET PURCHASE AGREEMENT




THIS AGREEMENT is made effective as of the ____ day of _______________, 2014.




AMONG:




DANE ACQUISITION CORP., a corporation incorporated under the laws of the state
of Nevada with an address of 500 McLeod Trail East - #5178, Bellingham,
Washington, USA 98226.




(the “Purchaser”)




OF THE FIRST PART

AND:

DANE EXPLORATION INC., a corporation incorporated under the laws of the state of
Nevada with an address of 500 McLeod Trail East - #5178, Bellingham, Washington,
USA 98226.




(“Dane”)




OF THE SECOND PART

AND:




PORTUS HOLDINGS INC., a corporation incorporated under the laws of the state of
Nevada with an address of 401 E Las Olas Blvd., Suite 1400, Ft. Lauderale,
Florida, USA 33301.




(the “Vendor”)




OF THE THIRD PART

AND:




DAVID CHRISTIE, an individual with an address of 3577 – 349 West Georgia Street,
Vancouver, British Columbia, Canada V6B 3Y4.




(the “Principal Shareholder”)




OF THE FOURTH PART




WHEREAS:




A.

The Vendor owns, operates and carries on the Business (as defined below).




B.

The Purchaser now wishes to purchase the assets of the Business (the “Purchased
Assets”), which are set out in Schedule A and exclude the Excluded Assets (as
defined below), and the Vendor has agreed to sell to the Purchaser the Purchased
Assets on and subject to the terms and conditions of this Agreement.




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $10.00 paid by the each party to the other, the receipt of
which is hereby acknowledged, the parties hereto agree each with the other as
follows:





1










1.

INTERPRETATION




1.1

Where used herein or in any amendments or Schedules hereto, the following terms
will have the following meanings:




(a)

“Agreement” means this Asset Purchase Agreement, including all schedules, and
all instruments supplemental to or in amendment or confirmation of this
Agreement;




(b)

“Business” means the global, multilingual, cloud based food and beverage service
online portal business owned and operated by the Vendor and as more particular
described in the Vendor’s reports and registration statements filed with the SEC
pursuant to the Exchange Act and the Securities Act, including, but not limited
to, the Vendor’s Amendment No. 3 to the Vendor’s Registration Statement on Form
S-1 (SEC File No. 333-186588) filed with the SEC on or about November 7, 2013;




(c)

“Closing Date” means February 12, 2014 or such other date as agreed in writing
by the parties;




(d)

“Dane Financial Statements” means the audited financial statements for the year
ended September 30, 2013, filed with the SEC;




(e)

“Dane Shares” means the 50,000,000 shares of the Purchaser’s common stock to be
issued to the Vendor in accordance with the terms of this Agreement.




(f)

"Employment Agreements" means the employment, service and pension agreements of
the Vendor set forth in Schedule C.




(g)

"Exchange Act" means the United States Securities Exchange Act of 1934.




(h)

"Excluded Assets" means those assets of the Vendor pertaining to the Business
that will not be acquired by the Purchaser and set forth in Schedule F.




(j)

“Material Agreements” mean the material agreements of the Vendor set forth in
Schedule E;




(k)

“MI 51-105” means Canadian Multilateral Instrument 51-105 – Issuers Quoted in
the U.S. Over-The-Counter Markets;




(l)

“Permitted Encumbrances” mean the security interests granted by the Vendor and
disclosed to the Purchaser, as listed in Schedule B;




(m)

“Principal Shares” means the 50,000,000 presently issued restricted shares in
the common stock of Dane held by the Principal Shareholder;




(n)

“Purchased Assets” means all of the assets, property and undertaking, except for
the Excluded Assets, primarily owned and used by the Vendor or held by it for
use in, or in respect of the operation of, the Business including, without
limitation the following properties and assets:




(i)

all fixed assets, machines, machinery, equipment (including, without limitation,
manufacturing and quality control equipment and office equipment including
computer equipment), fixtures, furniture, furnishings, vehicles and other
tangible property, if any, used or held by the Vendor primarily in respect of
the Business whether located in or on the premises of the Vendor or elsewhere,
including, without limitation, those listed in Schedule A;





2










(ii)

all lands and premises and freehold and leasehold property and interest therein,
owned by the Vendor and all plant, buildings, structures, erections,
improvements, appurtenances and fixtures (including fixed machinery and fixed
equipment) situate thereon or forming part thereof including, without
limitation, the lands and premises set forth in Schedule D and all plants,
buildings, structures, improvements, appurtenances and fixtures situate on or
forming part thereof;




(iii)

all right, title and interest of the Vendor in, to and under all contracts and
agreements and other rights of or pertaining to the Business and all right,
title and interest of the Vendor in, to and under the material contracts and
agreements described in Schedule E; provided that the Purchaser shall in no
event be liable or responsible for any liabilities or obligations which shall be
in existence, or accruing, at the Closing Date;




(iv)

all right, title, benefit and interest of the Vendor in respect of all
registered or unregistered trademarks, logos and trade names of or pertaining to
the Business or owned by the Vendor including, without limitation, those listed
in Schedule A and all renewals, modifications and extensions thereof;




(v)

all patterns, plans, designs, research data, copyrights, trade secrets and other
proprietary know-how, processes, drawings, technology, unpatented blue prints,
flow sheets, equipment and parts listed and descriptions and related
instructions, manuals, data, records and procedures including those listed in
Schedule A and any and all data used in the Business, and all licenses,
agreements and other contracts and commitments relating to any of the foregoing
to which the Vendor is a party except for the Excluded Assets;




(vi)

all amounts prepaid in connection with the Business and the Purchased Assets
including, without limitation, taxes, business taxes, rents, telephone and
insurance;




(vii)

the goodwill of the Business including, without limitation, the exclusive right
to the Purchase to represent itself as carrying on the Business in continuation
of and in succession to the Vendor and all right, title and interest of the
Vendor in, to and in respect of the name “Portus Cloud” and variations thereof;




(viii)

the full benefit of all warranties and warranty rights (implied, express or
otherwise) against manufacturers or sellers which apply to any of the Purchased
Assets;




(ix)

all books and records and files relating to the Business, stored on any type of
media (other than those that form part of the Excluded Assets) including,
without limitation, all production, inventory, sales and customer records and
lists (containing addresses, phone numbers and business contacts of such
customers and all correspondence, research materials, contract documents,
licenses and permits, except that where the Vendor is required by law to retain
a particular book, record or file, it shall retain such book, record or file and
deliver to the Purchaser a copy thereof;




(x)

all accounts receivable (other than those that form part of the Excluded
Assets); and




(xi)

all other rights, property and assets (other than the Excluded Assets) of the
Vendor primary in connection with the Business, of whatsoever nature or kind and
wherever situated.





3










(o)

“Real Property” means the real property and leases of the Vendor set forth in
Schedule D; and




(p)

“SEC” means the United States Securities and Exchange Commission;




(q)

“Securities Act” means the United States Securities Act of 1933, as amended; and




(r)

“Vendor Financial Statements” means the audited annual financial statements for
the year ended December 31, 2012 and the unaudited interim financial statements
for the period ended September 30, 2013.




1.2

All dollar amounts referred to in this agreement are in United States dollars,
unless expressly stated otherwise.




1.3

The following schedules are attached to and form part of this Agreement:




Schedule A – List of Assets

Schedule B – List of Permitted Encumbrances

Schedule C – Employment, Service & Pension Agreements of the Vendor

Schedule D – Real Property & Leases of the Vendor

Schedule E – Material Agreements of the Vendor

Schedule F – Excluded Assets




2.

PURCHASE AND SALE OF ASSETS




2.

Subject to the terms and conditions of this Agreement, the Vendor will sell,
assign and transfer to the Purchaser and the Purchaser will purchase from the
Vendor the Purchased Assets free and clear of all liens, encumbrances and
charges, except for the Permitted Encumbrances, on the Closing Date.




2.2

In consideration of the Purchased Assets, Dane will issue the Dane Shares to the
Vendor on the Closing Date.




3.

NON-ASSUMPTION OF LIABILITIES




3.

Except for the Permitted Encumbrances, it is understood and agreed between the
parties that the Purchaser is not assuming and will not be liable or responsible
for any of the liabilities, debts or obligations of the Vendor or the Business
existing or accruing at the Closing Date, whether or not relating to the
Business, and the Vendor will indemnify and save harmless the Purchaser, its
officers, directors, employees, agents and shareholders from and against all
costs, expenses, losses, claims or liabilities, including reasonable legal fees
and disbursements, suffered or incurred by the Purchaser or any Persons arising
out of any liabilities, debts and obligations, save and except those
obligations, commitments, debts or liabilities of or claims against the Vendor
specifically assumed by the Purchaser under the terms of this Agreement.





4










4.

SECURITIES PROVISIONS




4.

The Vendor acknowledges and agrees that the Dane Shares will be issued by Dane
to the Vendor pursuant to the exemptions from the registration requirements of
the Securities Act set out in Rule 506 of Regulation D promulgated under the
Securities Act, that the Dane Shares will be “restricted securities” under the
Securities Act and the rules and regulations promulgated thereunder, and that
any certificates representing the Dane Shares will be endorsed with a legend
substantially similar to the following in accordance with Regulation D of the
Securities Act:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”




4.2

The Vendor agrees not to reoffer, resell, transfer or dispose the Dane Shares
unless such reoffer, resale, transfer or disposition is made pursuant to an
effective registration under the Securities Act and any applicable state
securities laws, or pursuant to an available exemption from the registration
requirements of the Securities Act, and any applicable state securities laws.
 The Vendor further agrees that the Purchaser may refuse to register any resale
or transfer of the Dane Shares not made pursuant to an effective registration
under the Securities Act and any applicable state securities law or pursuant to
an available exemption from the registration requirements of the Securities Act.




4.3

The Vendor covenants, represents and warrants to Dane as follows, and
acknowledges that Dane is relying upon such covenants, representations and
warranties in connection with the sale of the Dane Shares to the Vendor:




(a)

An investment in Dane’s securities is highly speculative, and the Vendor is an
investor in securities of companies in the development stage and acknowledges
that it is able to fend for itself, can bear the economic risk of his
investment, has such knowledge and experience in financial or business matters
such that he is capable of evaluating the merits and risks of the investment in
the securities of Dane.




(b)

The Vendor can bear the economic risk of an investment in the securities of
Dane.




(c)

The Vendor has had full opportunity to review Dane’s filings with the SEC,
including Dane’s annual reports on Form 10-K, quarterly reports on Form 10-Q,
Current Reports on Form 8-K and additional information regarding the business
and financial condition of Dane.  The Vendor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Dane Shares. The Vendor further represents that it has had an
opportunity to ask questions and receive answers from Dane regarding the terms
and conditions of the offering of the Dane Shares under this Agreement and the
business, properties, prospects and financial condition of Dane.  The Vendor has
had full opportunity to discuss this information with the Vendor’s legal and
financial advisers prior to execution of this Agreement.





5










(d)

The Vendor acknowledges that it has been informed that the offering of the Dane
Shares by Dane has not been reviewed by the SEC or any other regulatory body and
that the Dane Shares are being issued by Dane pursuant to an exemption from
registration under the Securities Act and any applicable state securities laws.




(e)

The Vendor understands that the Dane Shares will be "restricted securities"
under the Securities Act and the rules and regulations promulgated thereunder as
they are being acquired from Dane in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. In this connection, the Vendor represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act and the rules and
regulations promulgated thereunder.




(f)

The Vendor acknowledges that Dane is in the early stages of development of its
business and may require substantial funds in the near future in order to
continue as a going concern.




(g)

The Vendor is not aware of any general solicitation or advertisement of the Dane
Shares.




4.4

The Vendor acknowledges and agrees that Dane is an “OTC reporting issuer” as
that term is defined in MI 51-105, and that the Dane Shares will be issued and
sold pursuant to exemptions from the prospectus requirements of applicable
Canadian securities laws.  The Vendor further acknowledges and agrees that the
Dane Shares may not be traded in or from a jurisdiction in Canada unless such
trade is made in accordance with the provisions of MI 51-105, the Vendor will,
and will cause its affiliates to, comply with such conditions in  making any
trade of the Dane Shares in or form a jurisdiction in Canada and Dane will
refuse to register any transfer of the Dane Shares made in connection with a
trade of the Dane Shares in or from a jurisdiction in Canada and not made in
accordance with the provisions of MI 51-105.  Notwithstanding the generality of
the foregoing, as of the date hereof, MI 51-105 generally provides that the Dane
Shares may not be traded in or form a jurisdiction in Canada unless the
following conditions have been met:




(a)

A four month period has passed from the later of (i) the date that Dane
distributed the Dane Shares, and (ii) the date the Dane Shares were distributed
by a control person of Dane;




(b)

If the person trading the Dane Shares is a control person of Dane, such person
has held the Dane Shares for at least 6 months;




(c)

The number of Dane Shares that the person proposes to trade, plus the number of
common shares of Dane that such person has traded in the preceding 12 months,
does not exceed 5% of Dane’s outstanding common shares;




(d)

The trade is made through an investment dealer registered in a jurisdiction in
Canada;




(e)

The investment dealer executes the trade through any of the over-the-counter
markets in the United States;




(f)

There has been no unusual effort made to prepare the market or create a demand
for the Dane Shares;




(g)

No extraordinary commission or other consideration is paid to a person for the
trade;





6










(h)

If the person trading the Dane Shares is an insider of Dane, the person
reasonably believes that Dane is not in default of securities legislation; and




(i)

All certificates representing the Dane Shares bear the Canadian restrictive
legend set out in Section 13(1) of MI 51-105.




4.5

As of the date hereof, the Vendor represents and warrants to Dane that it does
not presently intend to trade the Dane Shares in or from a jurisdiction in
Canada.  If, after the date hereof, the Vendor does not trade the Dane Shares in
or from a jurisdiction in Canada, it will, prior to any such trade, and in
addition to complying with the provisions of section 4.4 of this Agreement,
re-submit all certificates representing the Dane Shares to the Vendor for
purposes of having the legend set out in Section 13(1) of MI 51-105 endorsed on
such certificates.




5.

CANCELLATION OF PRINCIPAL SHARES




5.

The Principal Shareholder will surrender to Dane 49,800,000 shares of Dane’s
common stock held by the Principal Shareholder for cancellation on the Closing
Date.  




5.2

The Principal Shareholder acknowledges that:




(a)

the surrender of the 49,800,000 shares is for no valuation consideration; and




(b)

the Purchaser, Dane and the Vendor are relying on such surrender in entering
into this Agreement and the transaction contemplated therein.




6.

REPRESENTATIONS AND WARRANTIES OF THE VENDOR




6.

The Vendor represents and warrants to the Purchaser, Dane and the Principal
Shareholder as follows, and acknowledges that the Purchaser, Dane and the
Principal Shareholder are relying upon such representations and warranties in
connection with the execution of this Agreement:




(a)

The Vendor has been duly incorporated and organized, is validly existing and is
in good standing under the laws of the state of Nevada, and has the corporate
power to own or lease its property and to carry on its Business.




(b)

The Vendor has all necessary corporate power, authority and capacity to own the
Purchased Assets and to carry on the Business as presently conducted and is in
good standing each jurisdiction in which the nature of the Business or the
Purchase Assets makes qualification necessary.




(c)

The Vendor has all necessary corporate power, authority and capacity to enter
into this Agreement and to carry out its obligations under this Agreement; the
execution and delivery of this Agreement and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the party of the Vendor.




(d)

The Purchased Assets do not constitute all of the property and assets of the
Vendor, including goodwill and corporate franchises, within the meaning
contemplated by NRS 78.565, and that the Excluded Assets constitute real,
valuable and substantive assets of the Vendor.





7










(e)

With the exception of the Permitted Encumbrances, the Purchased Assets are owned
by the Vendor as the legal and beneficial owner with good and marketable title
thereto, free and clear of all mortgages, liens, charges, security interests,
adverse claims, pledges, encumbrances and demands whatsoever with the sole and
exclusive right to use the same.  All intellectual property is in good standing
and duly registered in all appropriate offices where required to preserve the
rights and interests thereto.  The Vendor has no knowledge of any claim or
adverse ownership to infringe, oppose or conflict with any of the intellectual
property.  The conduct of the Business does not infringe on the patents,
trademarks or copyrights, domestic or foreign, of any other person, firm or
entity.




(f)

The Vendor has no indebtedness to any person, firm or corporation which is
capable by operation of law, instrument or otherwise now or hereafter of
constituting a lien, charge, security interest or encumbrance against any of the
Purchased Assets, or to which the Purchaser may become liable on or after the
consummation of the transactions contemplated herein, except for the Permitted
Encumbrances.




(g)

The books and records of the Vendor fairly and correctly set out and disclose in
all material respects, in accordance with generally accepted accounting
principles, the financial position of the Vendor as at the date hereof, and all
material financial transactions of the Vendor relating to the Business have been
accurately recorded in such books and records.




(h)

The Vendor Financial Statements present fairly the assets, liabilities (whether
accrued, absolute, contingent or otherwise) and the financial condition of the
Vendor as at the date thereof and there will not be, prior to the Closing Date,
any material increase in the liabilities of the Vendor other than increases
arising as a result of carrying on the Business in the ordinary and normal
course.  Since the date of the Vendor Financial Statements, there has been no
event, occurrence or development that has had or that could reasonably be
expected to have a material adverse effect on the Business or the Purchased
Assets.




(i)

The entering into this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any term or provision of
any instrument or agreement, written or oral, to which the Vendor may be a
party, and will not, to the best of the knowledge of the Vendor, result in the
violation of any law or regulation of the United States or of any statements in
which it is resident or in which the Business is or at the Closing Date will be
carried on or of any local laws, municipal bylaws or ordinances to which the
Vendor or the Business may be subject.




(j)

There are no actions, suits or proceedings pending or threatened against or
affecting the Vendor or affecting the Purchased Assets, at law or in equity, or
before or by any federal, provincial, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign and the Vendor is not aware of any existing ground on which any such
action, suit or proceeding might be commenced with any reasonable likelihood of
success.




(k)

No person other than the Vendor has any beneficial or legal interest in the
Purchased Assets, with the exception of the Permitted Encumbrances.




(l)

The Purchased Assets are in good operating condition and are in a state of good
repair and maintenance.




(m)

The Vendor does not have any outstanding material agreements, contracts or
commitments, whether written or oral, of any nature or kind whatsoever,
including, but not limited to, employment, service, consulting or pension
agreements, other than those agreements set forth in the Vendor’s filings with
the SEC.





8










(n)

The Vendor has the right to use all of the intellectual property necessary to
conduct the Business, including, but not limited to, the patents, trademarks,
trade names and copyrights both domestic and foreign, set out in the Schedules
hereto.




(o)

The Vendor has made full disclosure to the Purchaser of all aspects of the
Business and has made all of its books and records available to the
representatives of the Purchaser in order to assist the Purchaser in the
performance of its due diligence searches and no material facts in relation to
the Purchased Assets have been concealed by the Vendor.




6.2

The Vendor acknowledges and agrees that the Purchaser, Dane and the Principal
Shareholder has entered into this Agreement relying on the warranties and
representations and other terms and conditions of this Agreement notwithstanding
any independent searches or investigations that may be undertaken by or on
behalf of the Purchaser, Dane and the Principal Shareholder and that no
information which is now known or should be known or which may hereafter become
known to the Purchaser, Dane and the Principal Shareholder or their respective
officers, directors or professional advisors will limit or extinguish the right
to indemnify hereunder.




7.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND DANE




7.

The Purchaser and Dane represent and warrant to the Vendor and acknowledges that
the Vendor is relying upon such representations and warranties in entering into
this agreement:




()

The Purchaser has been duly incorporated and organized, is validly existing and
is in good standing under the laws of the state of Nevada, and has the corporate
power to own or lease its property and to carry on its business.




(b)

Dane has been duly incorporated and organized, is validly existing and is in
good standing under the laws of the state of Nevada, and has the corporate power
to own or lease its property and to carry on its business.




(c)

The authorized capital of Dane consists of 250,000,000 shares of common stock,
with a par value of $0.001 per share, of which 53,600,000 shares of common stock
are currently issued and outstanding as fully paid and non-assessable shares.




(d)

No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of Dane.




(e)

The directors of the Purchaser are:




Name

Position

David Christie

Director, President, Secretary and Treasurer




(f)

The directors of Dane are:




Name

Position

David Christie

Director, President, Chief Executive Officer, Chief Financial Officer, Secretary
and Treasurer




(g)

The Dane Financial Statements present fairly the assets, liabilities (whether
accrued, absolute, contingent or otherwise) and the financial condition of Dane
as at the date thereof.





9










(h)

There have been no material adverse changes in the financial position or
condition of Dane or damage, loss or destruction materially affecting the
business or property of Dane from the date of the Dane Financial Statements to
the Closing Date except as may be disclosed by Dane in Current Reports on Form
8-K filed with the SEC.




(i)

Dane and the Purchaser have made full disclosure to the Vendor of all material
aspects of Dane and the Purchaser’s business and has made all of its books and
records available to the representatives of the Vendor in order to assist the
Vendor in the performance of its due diligence searches and no material facts in
relation to Dane and the Purchaser’s business have been concealed by Dane and
the Purchaser.




(j)

Neither Dane nor the Purchaser is a party to or bound by any agreement or
guarantee, warranty, indemnification, assumption or endorsement or any other
like commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person, firm or corporation.




(k)

There are no actions, suits or proceedings (whether or not purportedly on behalf
of Dane or the Purchaser), pending or threatened against or affecting Dane, the
Purchaser or their business, at law or in equity, or before or by any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign and Dane and the Purchaser are
not aware of any existing ground on which any such action, suit or proceeding
might be commenced with any reasonable likelihood of success.




(l)

Dane’s shares of common stock are quoted on the FINRA OTC Bulletin Board and the
OTC Markets QB and Dane is not in breach of any regulation, by-law or policy of,
or any of the terms and conditions of its quotation on the FINRA OTC Bulletin
Board or the OTC Markets QB applicable to Dane or its operations.




(m)

Neither Dane nor the Purchaser currently have any employees and is not party to
any collective agreements with any labour unions or other association of
employees.




(n)

The entering into this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any term or provision of
the articles of incorporation or bylaws of the Purchaser and Dane or of any
indenture, instrument or agreement, written or oral, to which the Purchaser and
Dane may be a party.




(o)

There are no actions, suits or proceedings pending or threatened against or
affecting the Purchaser and Dane, at law or in equity, or before or by any
federal, provincial, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign and
the Purchaser and Dane are not aware of any existing ground on which any such
action, suit or proceeding might be commenced with any reasonable likelihood of
success.




7.2

The Purchaser and Dane acknowledge and agree that the Vendor has entered into
this Agreement relying on the warranties and representations and other terms and
conditions of this Agreement notwithstanding any independent searches or
investigations that may be undertaken by or on behalf of the Vendor and that no
information which is now known or should be known or which may hereafter become
known to the Vendor or its respective officers, directors or professional
advisors will limit or extinguish the right to indemnify hereunder.





10










8.

REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL SHAREHOLDER




8.

The Principal Shareholder represents and warrants to the Vendor and acknowledges
that the Vendor is relying upon such representations and warranties in entering
into this agreement:




()

The Principal Shares are owned by the Principal Shareholder as the beneficial
and recorded owner with good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances and demands whatsoever.




(b)

The entering into this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any term or provision of
the articles of incorporation or bylaws of the Principal Shareholder or of any
indenture, instrument or agreement, written or oral, to which the Principal
Shareholder may be a party.




(c)

There are no actions, suits or proceedings pending or threatened against or
affecting the Principal Shareholder, at law or in equity, or before or by any
federal, provincial, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign and
the Principal Shareholder are not aware of any existing ground on which any such
action, suit or proceeding might be commenced with any reasonable likelihood of
success.




8.2

The Principal Shareholder acknowledges that he has been advised to obtain
independent legal advice.




9.

ACTS IN CONTEMPLATION OF CLOSING




9.1

The Vendor covenants and agrees with Dane, the Purchaser and the Principal
Shareholder to, prior to or on the Closing Date, deliver to Dane and the
Purchaser those audited and unaudited financial statements of the Vendor as are
required by Rule 3-05, Rule 8-04 and Article 11 of Regulation S-X, as
applicable, of the SEC in order to permit Dane to make the SEC filings required
in respect of the acquisition of the Purchased Assets in accordance with this
Agreement, including, but not limited to, annual financial statements for the
year ended December 31, 2012, prepared in accordance with United States
Generally Accepted Accounting Procedures (“US GAAP”) and audited in accordance
with PCAOB audit standards, and unaudited interim financial statements for the
period ended September 30, 2013, prepared in accordance with US GAAP.




9.2

The Vendor will assist Dane in preparing an information statement required under
Rule 502 of Regulation D and will provide such information relating to the
Vendor as may be necessary.




9.3

Dane will take such steps as may be necessary, including the filing of an
information statement pursuant to Section 14(f) of the Exchange Act and Rule
14f-1 thereunder, to effect the following changes in the officers and directors
of Dane.




Name

Position

G. Dale Murray II

Chief Executive Officer, Chief Financial Officer, President, Secretary,
Treasurer & Director








11










10.

CLOSING CONDITIONS




10.1

The obligation of the Purchaser and Dane to complete the purchase of the
Purchased Assets will be subject to the fulfilment or satisfaction of, or
compliance with, on or before the Closing Date, each of the following conditions
precedent:




(a)

All of the representations and warranties of the Vendor made in or pursuant to
this Agreement including, without limitation, the representations and warranties
made by the Vendor set forth in section 6.1, will be true and correct in all
material respects at the Closing and with the same effect as if made at and as
of Closing.




(b)

At the Closing Date, there will have been no materially adverse change in the
status or condition of the Purchased Assets that could have a materially adverse
affect on the Purchased Assets or upon the Vendor’s ability to transfer and sell
the same to the Purchaser on the terms and conditions set out in this Agreement.




10.2

In the event any of the foregoing conditions contained in Section 10.1 hereof
are not fulfilled or performed at or before the Closing Date to the reasonable
satisfaction of the Purchaser, Dane and the Principal Shareholder, the
Purchaser, Dane and the Principal Shareholder may terminate this Agreement by
written notice to the Vendor and in such event the Purchaser will be released
from all further obligations hereunder but any of such conditions may be waived
in writing in whole or in part by the Purchaser, Dane and the Principal
Shareholder without prejudice to its rights of termination in the event of the
non-fulfilment of any other conditions.




10.3

The obligation of the Vendor to complete the sale of the Purchased Assets will
be subject to the fulfilment or satisfaction of, or compliance with, on or
before the Closing Date, the following condition precedent:  




(a)

All of the representations and warranties of the Purchaser and Dane made in or
pursuant to this Agreement including, without limitation, the representations
and warranties made by the Purchaser and Dane set forth in paragraph 7.1, will
be true and correct in all material respects at the Closing and with the same
effect as if made at and as of Closing.




(b)

At the Closing Date there will have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of Dane and the Purchaser from that shown on or reflected in the Dane
Financial Statements.




(c)

Dane will have made the Schedule 14F-1 Information Statement filing as required
under paragraph 9.2.




10.4

In the event that the foregoing conditions contained in Section 10.3 hereof are
not fulfilled or performed at or before the Closing Date to the reasonable
satisfaction of the Vendor, the Vendor will have all the rights and privileges
granted to the Purchaser under Section 10.2, mutatis mutandis.




11.

CLOSING ARRANGEMENTS




11.

The closing will take place on the Closing Date at the offices of the
Purchaser's solicitors (the "Closing").





12










11.

On the Closing Date, the Vendor will deliver to the Purchaser and Dane:




()

a general conveyance of the Purchased Assets to the Purchaser and all other
deeds of conveyance, bills of sale, transfer and assignments, duly executed, in
form and content satisfactory to the Purchaser's solicitors appropriate to
effectively vest good and marketable title to the Purchased Assets into the name
of the Purchaser free and clear of all encumbrances, with the exception of the
Permitted Encumbrances, and immediately registerable in all places where
registration is necessary or desirable to effect the valid transfer of the
Business and the Purchased Assets to the Purchaser; and




()

possession of the Purchased Assets.




11.

On the Closing Date, the Purchaser and Dane will deliver to the Vendor the
following:




(a)

certificates representing the Dane Shares duly endorsed with legends, acceptable
to Dane's counsel, respecting restrictions on transfer as required by or
necessary under the applicable securities legislation of the United States or
any state; and




(b)

sequential resignations and directors resolutions such that the following will
have been appointed directors and/or officers of Dane immediately following
closing:




Name

Position

George Dale Murray II

Chief Executive Officer, Chief Financial Officer, President, Secretary,
Treasurer & Director




11.4

On the Closing Date, the Principal Shareholder will surrender to Dane the
certificates representing 49,800,000 of the Principal Shares duly endorsed in
blank for transfer or with a stock power of attorney (in either case with the
signature guaranteed by the appropriate official) for cancellation.




11.5

Following the Closing Date Dane will make all required filings and pay all
required fees required for “OTC reporting issuers” under MI 51-105.




12.

INDEMNIFICATION




12.1

The Vendor will indemnify and save harmless the Purchaser and Dane from and
against any and all losses, claims, damages (including lost profits,
consequential damages, interest, penalties, fines and monetary sanctions),
liabilities and costs incurred or suffered by the Purchaser and Dane by reason
of, or resulting from, in connection with or arising in any manner whatsoever
out of the breach of any warranty or the inaccuracy of any representation of the
Vendor contained or referred to in this Agreement or in any agreement,
instrument or document delivered by or on behalf of the Vendor in connection
with this Agreement.




12.2

The Purchaser and Dane will indemnify and save harmless the Vendor from and
against any and all losses, claims, damages (including lost profits,
consequential damages, interest, penalties, fines and monetary sanctions),
liabilities and costs incurred or suffered by the Vendor by reason of, or
resulting from, in connection with or arising in any manner whatsoever out of
the breach of any warranty or the inaccuracy of any representation of the
Purchaser and Dane contained or referred to in this Agreement or in any
agreement, instrument or document delivered by or on behalf of the Purchaser in
connection with this Agreement.




13.

GENERAL PROVISIONS




13.1

Time will be of the essence of this Agreement.





13










13.2

The parties will execute and deliver such further documents and instruments and
do all such acts and things as may be reasonably necessary or requisite to carry
out the full intent and meaning of this Agreement and to effect the transactions
contemplated by this Agreement.




13.3

This Agreement will enure to the benefit of and be binding upon the Vendor, the
Purchaser and Dane and, as applicable, their heirs, executors, administrators,
successors and assigns.




13.4

This Agreement contains the whole agreement between the parties hereto in
respect of the subject matter of this Agreement and there are no warranties,
representations, terms, conditions or collateral agreements expressed, implied
or statutory, other than as expressly set forth in this Agreement.




13.5

Any notice to be given under this Agreement will be duly and properly given if
made in writing and by delivering or faxing the same to the addressee at the
address as set out on page one of this Agreement.  Any notice given as aforesaid
will be deemed to have been given or made on, if delivered, the date on which it
was delivered or, if facsimile, on the next business day after it was
facsimiled.  Any party hereto may change its address for notice from time to
time by notice given to the other parties hereto in accordance with the
foregoing.




13.6

If any provision of this Agreement will be invalid, illegal or unenforceable in
any respect under any applicable law, such provision may be severed from this
Agreement, and the validity, legality and enforceability of the remaining
provisions hereof will not be affected or impaired by reasons thereof.




13.7

This Agreement will be construed and enforced in accordance with, and the rights
of the parties will be governed by, the laws of the state of Nevada.







-THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK-





14










13.8

This Agreement may be executed in one or more counter-parts, each of which so
executed will constitute an original and all of which together will constitute
one and the same agreement.







IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.




DANE ACQUISITION CORP.

a Nevada corporation

by its authorized signatory:







_____________________________

David Christie, CEO







DANE EXPLORATION INC.

a Nevada corporation

by its authorized signatory:







_____________________________

David Christie, CEO







PORTUS HOLDINGS INC.

a Nevada corporation

by its authorized signatory:







_____________________________

G. Dale Murray, II, CEO







SIGNED, SEALED AND DELIVERED

BY DAVID CHRISTIE

in the presence of:







______________________________

_____________________________

Signature

DAVID CHRISTIE




______________________________

Name




______________________________

Address




______________________________





15










SCHEDULE A




to that Asset Purchase Agreement dated as of the ____ day of January, 2014




LIST OF ASSETS AND INTELLECTUAL PROPERTY




1.

Purchased Assets




The Purchased Assets include all assets, designs, schematics, business models,
servers, contracts to use cloud servers, software and websites in order to
implement the Business.




2.

Intellectual Property and Business Model




The business model and Intellectual Property comprising the Purchased Assets
include, but not limited to:




1.

Design of the cloud based integration of the food service supply chain;

2.

Alternative value concept for pricing in comparison to current market;

3.

Conceptual design for a multi-lingual cloud based translator (possibly
patentable);

4.

Information standardization using GS-1 for proposed food driven bar code system;

5.

Potential to supply and maintain database for GS-1;

6.

Design of a local growers network to add to the supply chain;

7.

Design model for Data as a Service specific to food service supply chain; and

8.

Design model for Analytics as a Service specific to food service supply chain.




3.

Websites




The website(s) that comprise the Purchased assets include, but are not limited
to:




www.portus-inc.com




and such other websites in order for the Purchaser to implement the Business.








16







SCHEDULE B




to that Asset Purchase Agreement dated as of the ____ day of January, 2014




PERMITTED ENCUMBRANCES







None.





17







SCHEDULE C




to that Asset Purchase Agreement dated as of the ____ day of January, 2014




EMPLOYMENT, SERVICE & PENSION AGREEMENTS OF THE VENDOR




None.








18







SCHEDULE D




to that Asset Purchase Agreement dated as of the ____ day of January, 2014




REAL PROPERTY & LEASES OF THE VENDOR




None.





19







SCHEDULE E




to that Asset Purchase Agreement dated as of the ____ day of January, 2014




LIST OF MATERIAL CONTRACTS




None.











20







SCHEDULE F




to that Asset Purchase Agreement dated as of the ____ day of January, 2014




EXCLUDED ASSETS







1.

Share Exchange Agreement dated October 12, 2012 among Portus Holdings Inc.,
Portus Acquisition Corp. and SureQuest Systems, Inc.




2.

Service Licensing Agreement dated February 8, 2013 between Portus Holdings Inc.
and SureQuest Systems, Inc.








21





